Exhibit 10.4: Asset Assignment Agreement ASSET ASSIGNMENT AGREEMENT This ASSET ASSIGNMENT AGREEMENT (“Agreement”) is made and entered into as of this1stday of June, 2009, by and between SARS Corporation, a Nevada corporation (“Seller”) and The Clarence Group, LLC, a Missouri limited liability company (“Creditor”). RECITALS: A.Seller operates an asset-tracking company with its principal place of business located at601 108th Avenue NE, Suite 1908, Bellevue, Washington 98004; B.Creditor is a secured creditor of Seller under that certain (i) Secured Convertible Promissory Note from Seller to Creditor dated July1, 2008 (“Secured Promissory Note”), (ii)Security Agreement dated July 1, 2008 (“Security
